Title: William Bingham to the American Commissioners, 5 January 1779
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen,
St. Pierre, Martinique, January 5th, 1779.
I have the honor to inform You that the Count D’Estaing arrived here with the Fleet under his Command the Beginning of last Month. Admiral Byron, with 14 Ships of the Line, had been cruizing off Boston Harbor, watching the Motions of the French Fleet; but, the Day previous to its Departure, a violent Storm arose, which cast the Somerset ashore on Cape Cod, & greatly damaged the rest of the Fleet. Nine of the Ships arrived at New-Port, to repair, where they still continue, by the last Accounts from America.
About the same Time that the French Squadron sailed from Boston, a Fleet of Transports, with 5500 Troops on board, under Convoy of five Ships of the Line, (of which three were of 50,) sailed from New York, destined for the Windward Islands. One of them, which was taken by the French Fleet on the Passage, gave timely Information of this Circumstance to the Count D’Estaing, who cruized some Days in the Latitude of Antigua to intercept them.
But, had he cruized to the Windward of Barbadoes, there was a moral Certainty of his falling in with them, as English Fleets, destined for the Islands, always touch at Barbadoes, to enquire the Situation of Affairs. However, upon his Arrival here, I was happy to find that he meant to take Advantage of the defenceless State of the English Islands, & not to lose a single Moment in his Preparations to annoy the Enemy.

He gave Orders to the Troops in Garrison to hold themselves in readiness, & sent forward Transports to Guadeloupe, for those that were Stationd there, immediately to join him, to co-operate in his intended Enterprizes.
On the 14th Ulto., the Day before he intended to take his Departure, an Express arrived from the Governor of St Lucia, with Advices that a considerable Number of English Transports, under Convoy of five Ships of the Line, after hovering some Time on the Coast, had entered the Grand Cul de Sac, & had there made a Descent on the Island, with five to six thousand Troops.
Count D’Estaing was not a little astonished at this sudden Attack of an Enemy, whom he was preparing & expected to Surprize.
Their Designs in taking Possession of this Island are sufficiently obvious. It secures to them Advantages which were neither foreseen nor guarded against. It is not only a Compensation, (perhaps an equivalent,) for the Loss of Dominica, but, being a place capable of great Defence, with a most excellent Harbor, & by being in the Neighbourhood of Martinico, from whence all hostile Expeditions originate, it may enable them to check & over-awe the Operations of the French Forces, & may prove to them a formidable Barrier for the Defence of their Possessions in these Seas, which, being in general but slightly fortified, lay open to the Successful Invasions of the Enemy.
A proper Attention was not paid to the Safety of this important Place, from a Belief that its Situation in the Neighbourhood of Martinico was a sufficient Protection, which was the Cause of its only having a feeble Garrison, of one hundred Men, when five times the Number are absolutely requisite to Man the Works, & provide for its Defence.
The English Troops made their Descent on the 13th Ulto:, & took Possession, without any Resistance, of the numerous Strong Posts that abound in the Island, & added new Fortifications to them.

It is not to be doubted that the British Officers in Command betrayed a want of Caution & Foresight, which in the Conduct of Military Enterprizes is esteemed unpardonable, for, as the only Opposition they could meet with, must have been collected in this Island, prudential Reasons would have pointed out the Propriety of sending forward one of the Fleet to look into Fort Royal Bay, where they would have discovered twelve Ships of the Line, besides Frigates, & Transports, all in readiness to depart.
Never did so fair an Opportunity present for humbling the Pride of Britain. The French Forces arrived the 15th at St. Lucia, & found the English in the greatest Consternation, with only seven Ships of the Line, (two having joined them in Barbadoes,) to defend their Transports, & protect their Troops. These Ships were stationed at the Entrance of the Grand Cul de Sac; a capacious Bay, where their Transports were at Anchor: It is the concurring Testimony of every Officer employed in the Service, that the Count D’Estaing might have taken or annihilated their whole Force. There was not a single Battery erected on Shore to defend their Shipping. After having bore down on the Enemy, & discharged a Broadside, he gave Orders to make a Descent with the Land Forces, who made an Attack on a Party of the Enemy, who were advantageously posted on high Ground, with impregnable Defence, at a place called la Vagie, exposed to incessant Fire from behin Intrenchments, which they in vain endeavoured to Storm, &, having imprudently attacked without Artillery, they were repulsed with great Slaughter, & considerable Loss.
In the mean Time the English were erecting Batteries on every Side of the Bay, to defend their Shipping, & bid Defiance to the French Forces, which, when compleated, appeared so formidable, that on a flying Report that Admiral Byron might soon be expected in these Seas, the Seige of St. Lucia was ingloriously raised, & permission given to the Governor to Capitulate.
Thus, by the ——— of one Man, has an Expedition failed, that offered a moral Certainty of Success; & which, by succeeding, would have been attended with the most serious, important, & decisive Consequences.
Little may be expected from the future Operations of the Count D’Estaing. The Troops have lost all Confidence in their Commander. The Navy thinks itself dishonored, by not being led to an Engagement, where it was sure of reaping Laurels, & gaining Victory.
The Land Forces look upon themselves sacrificed by an incautious Attack made on an Enemy, who were impregnably fortified. It is impossible to Express the Sentiments of all Ranks of Men, concerning the failure of this Expedition, & the Causes that led to it—the Idea is too distressing. However, they have but one Voice on the Subject, & all join in execrating the Name of ———:
Herewith I have the honor to inclose You a Letter addressed to Monsr: de Sartine, by the Governor & Intendant of the Island of Guadeloupe, in behalf of the Owners & Crew of an American Privateer, which was unfortunately sunk by one of the Batteries of that Island, the particular Circumstances of which you will please to find in the Petition of the Captain of the said Vessel, herewith inclosed. The Value of the Vessel is estimated at two hundred thousand Livres this Money. I have no doubt but a proper Indemnity will be made to the Owners, which I must request you will make known to me, that I may inform them of the Success of the Application.
I have the honor to be with due Respect Gentln Your obed hble servt
WB
(Duplicate.)
 
Notation: W Bingham Mart. Jan 5. 1779.
